MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                               FILED
regarded as precedent or cited before any                      May 11 2017, 7:01 am
court except for the purpose of establishing                        CLERK
the defense of res judicata, collateral                         Indiana Supreme Court
                                                                   Court of Appeals
estoppel, or the law of the case.                                    and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jeffery A. Earl                                          Curtis T. Hill, Jr.
Danville, Indiana                                        Attorney General of Indiana

                                                         David E. Corey
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of J.S. (Minor                             May 11, 2017
Child) and A.S. (Mother);                                Court of Appeals Case No.
                                                         32A01-1611-JC-2652
A.S. (Mother),                                           Appeal from the Hendricks
Appellant-Respondent,                                    Superior Court
                                                         The Honorable Karen M. Love,
        v.                                               Judge
                                                         Trial Court Cause No.
The Indiana Department of                                32D03-1512-JC-119
Child Services,
Appellee-Petitioner




May, Judge.



Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017     Page 1 of 11
[1]   A.S. (“Mother”) appeals the trial court’s order adjudicating J.S. (“Child”) a

      Child in Need of Services (“CHINS”). She argues the evidence was insufficient

      to support the court’s conclusion that the court’s coercive intervention was

      necessary. We affirm.



                                 Facts and Procedural History
[2]   Child was born to Mother and Jo.S. (“Father”) 1 on March 4, 2009. On

      November 26, 2015, the Indiana Department of Child Services (“DCS”)

      received a report alleging Child was a victim of neglect. Specifically, the report

      alleged Mother had taken Child to the Hendricks Regional Hospital Emergency

      Room (“ER”) because Mother believed Child had been poisoned with opiates

      on her pizza. (App. Vol. II at 14-15.) Upon arriving at the hospital, Child

      reported “someone put drugs on her pizza.” (Id.) Medical staff at the hospital

      determined Child had a urinary tract infection and pneumonia, but she tested

      negatively for opiates.


[3]   At the time the report was filed, Mother and Father were separated and

      undergoing divorce proceedings. Mother and Child had moved out of the

      marital home in July 2015 and had been living at a shelter since then. The

      report also alleged Mother had recently pulled Child from her Catholic school




      1
          Father does not participate in this appeal.


      Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 2 of 11
      and was homeschooling Child because Mother believed the school was

      “poisoning their pepperonis.” (Tr. at 14.)


[4]   Family Case Manager (“FCM”) Brown met with Mother during an

      unannounced visit on November 30, 2015. Mother indicated on November 26,

      2015, Thanksgiving Day, “she was distracted doing a friend’s nails so she [did

      not] know what was in the pizza.” (App. Vol. II at 15.) Mother stated Child

      asked “eight times to go to the hospital because her chest was feeling tight and

      she didn’t feel well.” (Id.)


[5]   On December 11, 2015, DCS received another report Mother had taken Child

      to the ER because Child started having a tantrum and hyperventilating, and

      Mother believed Child was having trouble breathing. The reporting source

      stated that, while at the hospital, Child was not actually having seizures, but

      pretended to have seizures, and Mother was “all over that.” (Id.) That same

      day, FCM Brown reviewed records from Cummins Behavioral Health, which

      indicated Mother was diagnosed with Delusional Disorder.


[6]   On December 15, 2015, FCM Brown contacted Father, who stated he was

      “very worried about [Child’s] well-being,” (id.), and stated Mother “has a lot of

      influence over [Child].” (Id.) FCM Brown also contacted Amy Watts, a

      Clinical Service Specialist, who opined “[Mother’s] paranoia, recent trips to the

      ER, her comments to the ER staff and her daughter’s reactions to [Mother]

      cause her alarm and lead her to believe Mother is unable to care for her child in

      a safe and appropriate manner.” (Id.) Watts further opined “even though


      Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 3 of 11
      [Mother] was participating in treatment, she still does not appear to be thinking

      in a rational and safe manner.” (Id.) Watts indicated Child’s reactions to

      Mother indicate “learned behaviors of how to get Mother’s attention.” (Tr. at

      16.) That same day, DCS removed Child from Mother’s care on an emergency

      basis and placed Child with Father. DCS requested permission to file a CHINS

      petition, and the court granted DCS permission.


[7]   On December 16, 2015, DCS filed a petition alleging Child was a CHINS. The

      court held an initial detention hearing that same day and found it was in Child’s

      best interest to be removed from Mother’s care. The court granted DCS

      temporary wardship of Child and authorized Child’s placement with Father to

      continue. The court set a fact-finding hearing for February 10, 2016.


[8]   At the February 10 hearing, Mother, Father, DCS, each party’s counsel, and

      Child’s GAL appeared. The parties agreed to continue the fact-finding hearing

      until April 6, 2016, because Mother was scheduled to undergo a psychological

      evaluation on February 19 and 22, 2016, and the parties agreed the report of the

      evaluation would be useful to the fact-finding hearing.


[9]   On April 6, 2016, the court held a contested fact-finding hearing on DCS’s

      CHINS petition. The court heard testimony from FCM Brown, FCM Ariel

      Irwin-Peel, and Ramona Guthrie, a caseworker at the shelter where Mother

      and Child had stayed. On September 26, 2016, the court entered the following

      Findings of Fact and Conclusions of Law:




      Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 4 of 11
        6. Mother has a history of intermittent mental health care.
        Exhibit A is the psychological evaluation of Mother performed
        by Dr. Sarah J. Szerlong in February 2016. Mother has a long
        history of seizures beginning at age 15. Mother has been
        hospitalized 5 times for seizures.


        7. Mother was previously diagnosed with personality disorder,
        schizotypal, paranoid, obsessive compulsive, narcissistic features,
        as well as rule out diagnosis of psychotic disorder due to medical
        condition (seizure disorder) and delusions. Mother’s self-report
        supports a diagnosis of major depression disorder.


        8. On December 10, 2015, [Child] was admitted to Hendricks
        Regional Health. [Child] was hyperventilating and the child
        stated “I’m having seizures like my mother.” No seizure activity
        was found by medical personnel. Mother wanted [Child] tested
        for poisoning. Mother claims that [Child] was poisoned at
        Sheltering Wings and at school. Medical personnel did not find
        any indication that [Child] was poisoned.


        9. On November 26, 2015, Mother brought [Child] to the
        Emergency Room at Hendricks Regional Health because Mother
        thought someone was poisoning [Child]. Mother accused Father
        of poisoning [Child]’s food multiple times.


        10. Ramona Guthrie is a case manager at the protected location
        where Mother and [Child] lived. Ramona interacted with
        Mother and [Child] daily. Mother makes accusation[s] about
        being poisoned a lot. Mother accused Father of molesting
        [Child]. None of Mother’s allegations were ever substantiated.


        11. Father filed for divorce in Grant County and that Court has
        not decided custody.



Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 5 of 11
                                                        *****


               21. DCS has proved by a preponderance of the evidence [that]
               [Child]’s mental health is seriously impaired or seriously
               endangered, as a result of Mother’s delusions and accusations.
               [Child] mimics some symptoms of seizure but she did not have a
               seizure. [Child] at age 6 has learned how to get her Mother’s
               attention and the attention of others by faking symptoms of
               seizures.


               22. Mother’s delusions have caused [Child] to be in fear of being
               poisoned according to Ms. Guthrie. Court finds Ms. Guthrie
               credible.


               23. [Child] is only six years old.


               24. Mother’s supervision of [Child] is not appropriate and is
               unlikely to change without the coercive interaction [sic] of the
               court.


       (App. Vol. II at 29-32.)


[10]   On October 26, 2016, the court held a dispositional hearing. 2 Mother contested

       Child was a CHINS and maintained she was “mentally and physically capable

       of taking care of [Child].” (Tr. at 92.) FCM Irwin-Peel testified Mother was

       consistently participating in supervised visits with Child twice-weekly and was

       attending services at the shelter. Child was still living with Father. The court




       2
        The court also held a dispositional hearing on October 19, 2016, at which Father appeared, but Mother did
       not appear.

       Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017            Page 6 of 11
       entered a dispositional order adjudicating Child a CHINS and formally

       removing her from Mother’s care. The court also entered a parental

       participation order for Mother to complete psychological and

       neuropsychological evaluations and follow all treatment recommendations,

       continue to participate in supervised visits, and follow all terms of the

       dispositional decree. Although the court noted Mother’s sexual abuse

       allegations against Father were unsubstantiated and Child was permitted to

       remain in Father’s care, the court ordered Father to undergo a domestic

       violence assessment per DCS’s request. The court further ordered Father not to

       allow Mother to visit Child without DCS’s supervision.



                                  Discussion and Decision
[11]   In reviewing the sufficiency of the evidence supporting a trial court’s CHINS

       determination, we “neither reweigh the evidence nor judge the credibility of the

       witnesses.” In re S.D., 2 N.E.3d 1283, 1286 (Ind. 2014), reh’g denied. Instead,

       we consider only the evidence supporting the trial court’s decision and any

       reasonable inferences drawn therefrom. Id. at 1287.


[12]   Here, the trial court entered sua sponte findings of fact and conclusions of law in

       arriving at its determination Child was a CHINS, which is not expressly

       required by statute. See id. (“no statute expressly requires formal findings in a

       CHINS fact-finding order”). As to these findings, “we apply the two-tiered

       standard of whether the evidence supports the findings, and second whether the

       findings support the judgment.” Id. However, when, as here, a party

       Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 7 of 11
       challenges the judgment but does not challenge the findings of fact as

       unsupported by the evidence, we look only to the findings to determine whether

       they support the judgment. Smith v. Miller Builders, Inc., 741 N.E.2d 731, 734

       (Ind. Ct. App. 2000).


[13]   “Because a CHINS proceeding is a civil action, the State must prove by a

       preponderance of the evidence that a child is a CHINS as defined by the

       juvenile code.” In re N.E., 919 N.E.2d 102, 105 (Ind. 2010); Ind. Code § 31-34-

       12-3. Under Indiana Code Section 31-34-1-1, the State had to prove:

               (1) Child is less than eighteen years of age;


               (2) Child’s physical or mental condition is seriously impaired or
                   seriously endangered as a result of the inability, refusal, or
                   neglect of the of the child’s parent, guardian, or custodian to
                   supply the child with necessary food, clothing, shelter,
                   medical care, education, or supervision; and


               (3) Child needs care, treatment, or rehabilitation that the child is
                   not receiving and is unlikely to be provided or accepted
                   without the coercive intervention of the court.


       In re N.E., 919 N.E.2d at 105.


[14]   We note the trial court’s CHINS adjudication establishes no culpability on the

       part of Mother. See In re N.E., 919 N.E.2d at 105 (“Only when the State moves

       to terminate a particular parent’s rights does an allegation of fault attach.”).

       “[A] CHINS adjudication is simply that – a determination that a child is in



       Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 8 of 11
       need of services.” Id. A CHINS intervention in no way challenges the general

       competency of a parent to continue a relationship with her child. Id.


[15]   Here, Mother concedes DCS proved the first two elements under Indiana Code

       Section 31-34-1-1. Mother solely argues the evidence was insufficient to

       support the trial court’s conclusion Child would unlikely be provided the

       needed care, treatment, or rehabilitation without coercive intervention of the

       court.


[16]   In this case, the basis of DCS’s CHINS petition was its concern Mother’s

       mental health was endangering Child. As the trial court found, Mother has

       previously been diagnosed with Personality Disorder, Schizotypal Disorder,

       paranoia, and Delusional Disorder. Additionally, the trial court noted its

       review of Dr. Szerlong’s psychological evaluation of Mother from February

       2016, which reported Mother has had seizures since the age of fifteen.


[17]   The court’s findings reflect its recognition that Mother’s delusions were

       seriously impairing Child’s mental condition and Mother’s supervision of Child

       was unsafe and inappropriate. Following this finding, the court noted when

       Mother took Child to the ER on December 10, 2015, Child stated she was

       “having seizures like [her] mother,” (App. Vol. II at 29), and that at the young

       age of six, Child has learned how to get Mother’s attention and the attention of

       others by faking symptoms of seizures. The trial court noted Mother’s

       delusions have, according to Guthrie, caused Child to be in fear of being

       poisoned. The trial court noted Guthrie is the case manager at the shelter


       Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 9 of 11
       where Mother and Child stayed, and Guthrie interacted with Mother and Child

       daily from July 2015, when they began staying at the shelter, until December

       15, 2015, when the court removed Child from Mother. The court explicitly

       found Guthrie credible.


[18]   Mother claims the coercive intervention of the court is not necessary because, at

       the time the court entered its dispositional order removing Child from her care,

       Mother was seeking mental health treatment at Cummins and attending other

       counseling services offered by the shelter. We acknowledge and commend

       Mother for taking the initiative to improve her mental health and to begin

       addressing the concerns that led DCS to file a CHINS petition in this case.

       However, Mother’s participation in services alone is not sufficient to find the

       trial court’s conclusion was erroneous, because the trial court’s findings support

       its conclusion that Mother’s supervision of Child is still inappropriate without

       the court’s intervention. We cannot say the court erred. See In re Des.B., 2

       N.E.3d 828, 838-39 (Ind. Ct. App. 2014) (affirming trial court’s CHINS

       determination where facts most favorable to judgment supported court’s

       conclusion).



                                               Conclusion
[19]   The court’s unchallenged findings support its conclusion Child is a CHINS.

       Accordingly, we affirm the trial court’s CHINS adjudication.


[20]   Affirmed.


       Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 10 of 11
Brown, J., and Pyle, J., concur.




Court of Appeals of Indiana | Memorandum Decision 32A01-1611-JC-2652 | May 11, 2017   Page 11 of 11